                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                            No. 5:19-CR-357-D-2

UNITED STATES OF AMERICA

     v.                                              ORDER TO SEAL
                                               [DOCKET ENTRY NUMBER 153]
MICHAEL BRANDON MOYE,

            Defendant.



     Upon Motion of the Defendant,        it is hereby ORDERED that Docket

Entry Number 153   be    sealed until   such time as    the   Court determines

that the aforementioned filing should be unsealed.


     SO ORDERED. This,      {f:.   day of October, 2 02 O.




                                                JAMES C. DEVER III
                                           United States District Judge




       Case 5:19-cr-00357-D Document 156 Filed 10/14/20 Page 1 of 1
